DETAILED ACTION
This communication is responsive to applicant’s response filed November 2, 2022. Applicant’s amendments and remarks have been carefully considered.
Claims 3-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In instant claims 6 and 13, it is not clear as to whether the protruding and recessed portions are parts of the first and second couplers, and as to whether “the coupler” refers to the first coupler or the second coupler.
In claims 3-4, it is not clear as to whether the protruding and recessed portions recited in these claims refer to the same previously defined in base claim 1. Further note that claim 1 recites the protruding portion provided on the autorack module and the recessed portion provided on the flatcar, whereas in claim 3 the arrangement of the protruding and recessed portions are reversed. Such inconsistency between claim 3 and base claim 1 renders claim 3 indefinite. Claims 11-12 and 14-15 also have the same problems of claims 3-4.
	Other claims are also indefinite because they depend from indefinite base claims.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budnick (US 2012/0024188) in view of Nadherny (US 3,507,226).
Budnick discloses a modular autorack system comprising flatcar 109, first and second fixed ends including end door frames 140 and doors coupled/mounted to the flatcar at the first and second ends thereof, and an autorack module/container being main body in between the end door frames 140 and including a floor panel, and first and second open ends that can be open/closed by the doors in connection with the first and second ends of the flatcar.  
Nadherny discloses a transport system comprising flatcar 10, container 15 to be supported on the flatcar, and a coupling assembly comprising protruding portion 46 and recessed portion 17, which are readable as first and second couplings having long oval-shapes. 
In view of Nadherny, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a coupling apparatus including protruding and recessed portions, similar to that taught by Nadherny, in the structure of Budnick for performing the expected function thereof, wherein the protruding and recessed portions are operable to facilitate securing/releasing the autorack module with respect to the flatcar. As to the instant claimed protruding portion being provided on the container/autorack module and the instant claimed recessed portion being provided on the flatcar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively reverse the arrangement of the protruding and recessed portions in the structure of Budnick, as modified, because the concept of reversal of parts for performing the same expected function is merely an obvious matter of design choice without requiring an invention. In the instant case there is no evidence in the instant disclosure that such reversal of parts is critical to the function/operation of the structure.
The structure of Budnick, as modified, is considered to include the combination of features of instant claim 1, wherein the coupler in the structure of Budnick, as modified, is operable to facilitate lifting movement by unlocking.
Regarding instant claim 2, consider the doors mounted in door frame 140 of Budnick.
Claims 1, 3-8, and 10-19 (3-4, 6-8 and 10-19 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fylling (US 3,801,177) in view of Titterton (US 4,497,259) and Nadherny (US 3,507,226).
Fylling discloses flatcar 22 for carrying four autorack modules/containers 20 coupled to flatcar 22 by couplers 182, 186. In the structure of Fylling, the two ends of the autorack module(s) forming the two ends of the flatcar 22 are configured with closed end walls 28 for safety.
Titterton discloses a railcar configured for multi-purpose uses, including for use as a flatcar having bulkheads 13, 14 at the first and second fixed ends of the flatcar for securing loads against moving beyond the ends of the flatcar. 
Nadherny discloses a transport system comprising flatcar 10, container 15 to be supported on the flatcar, and a coupling assembly comprising protruding portion 46 and recess portion 17, which are readable as first and second couplings having long oval-shapes. 
In view of Titterton, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the flatcar of Fylling to include bulkheads at the two ends to enhance securement and safety. Note that since the flatcar of Fylling, as modified, includes bulkheads at the ends of the flatcar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the autorack modules of Fylling without the closed end walls 28, which are obviously redundant when the flatcar of Fylling, as modified, has already included the end bulkheads for providing necessary safety and protection. 
In view of Nadherny, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a coupling apparatus including first and second couplers in the form of protruding and recessed portions, similar to that taught by Nadherny, in the structure of Fylling for performing the expected function thereof, wherein the protruding and recessed portions are operable to facilitate securing/releasing the autorack module with respect to the flatcar. As to the instant claimed protruding portion provided on the container/autorack module and the instant claimed recessed portion being provided on the flatcar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reverse the arrangement of the protruding and recessed portions in the structure of Fylling, as modified, because the concept of reversal of parts for performing the same expected function is merely an obvious matter of design choice without requiring an invention. In the instant case there is no evidence in the instant disclosure that such reversal of parts is critical to the function/operation of the structure.
The structure of Fylling, as modified, is considered to include the features of instant claim 1, wherein the end bulkheads of the flatcar are readable as parts of the first and second fixed ends, and the coupler apparatus has a configuration operable to facilitate lifting movement by allowing lifting of the autorack module with respect to the flatcar, e.g. by unlocking, to release and allow the autorack module to be lifted from the flatcar.
Regarding instant claims 3-4, 11-12 and 14-15, the coupler in the structure of Fylling, as modified, is configured and arranged as claimed, wherein either arrangement of the first and second couplers on the autorack module and the flatcar, or the reverse thereof is merely an obvious matter of design choice as explained above. 
Regarding instant claims 5 and 6, the structure of Fylling, as modified, is considered to include the instant claimed features, wherein the flatcar includes fixed ends configured with bulkheads, and wherein the coupler, the autorack module, and the flatcar are operable as recited in the claims, including the first fixed end with the first bulkhead covering the first open end in a first position and uncovering the first open end in a second position.
Regarding instant claims 7-8, consider the autorack module shown in Fig. 1 of Fylling, that include a floor panel, at least one deck, a pair of side panels, and a roof panel.
Regarding instant claim 10, the autorack flatcar of Fylling is configured to accommodate more than one container, e.g. four containers (see the last full paragraph on column 2 of Fylling). Therefore, a length of an autorack module is less than half a distance between the first and second fixed ends, as claimed.
Regarding the method steps removing and placing the autorack modules, engaging and disengaging the coupling apparatuses, and locking and unlocking the autorack modules in desired positions, loading and unloading, etc., recited in instant claims 13, 16-17 and 19, it is noted that the autorack structure of Fylling, as modified, is configured such that it is operable in a few different ways or sequences of removing, placing, engaging, disengaging, locking and unlocking. As an obvious matter of routine operation, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to selectively operate the structure of Fylling, as modified, in one of the few obvious ways that the structure of Fylling, as modified, is capable of for handling the autorack module and the associated vehicles to be loaded, transported, and unloaded, wherein the rationale for such rejection is supported by KRS - e.g. “Obvious to try” -  choosing from a finite number of identified, predictable solutions. In the instant case it would have been “obvious to try” one of the few obvious possible ways that the structure of Fylling, as modified, can operate to achieve a reasonable expectation of success. As to the instant claimed locking the second autorack module during the operation of loading/unloading the second autorack module with vehicles/automobiles, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to secure/lock autorack module in a stable position during loading/unloading vehicle operations to enhance operational safety, such as to prevent the autorack module from being accidentally tipped/knocked over during loading/unloading operations, such task of securing a structure to avoid accidentally tipping over is an obvious matter of routine safety that a careful operator is expected to obviously take to prevent potential serious hazard.
Regarding instant claim 18, consider the last full paragraph on column 2 of Fylling, wherein the autorack module/container can be lift off the flatcar by using a crane or a fork lift.

Claim 9 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 6 above, and further in view of Budnick (US 2012/0024188).
Regarding instant claim 9, consider the long autorack module of Budnick, which has a length substantially the same distance between the first and second fixed ends of the modular autorack. In view of Budnick, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively construct the autorack module of Fylling as a longer autorack module, similar to that taught by Budnick, to enable an autorack module to carry more vehicles in the same autorack module to facilitate handling with fewer steps.
Claim 20 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 13 above, and further in view of Black (US 5,765,486).
Regarding instant claim 20, consider the autorack of Fylling that includes three level decks, and the autorack of Black that includes two level decks. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to equipped an autorack module with a first number of decks, such as three level decks similar to that of Fylling, and another autorack module with a second number of decks, such as two level decks similar to that of Black, to achieve expected advantages thereof, e.g., to better accommodate loads/vehicles of different heights.
Applicant’s arguments have been considered, but are deemed mood in view of the new grounds of rejection set forth above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617